                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                                                                               April 22, 2019
                  IN TH E U M TED STATE S D ISTRIC T C O UR T               David J. Bradley, Clerk
                  FO R TIIE SO W IIER N DISTR ICT O F TEX AS
                             H O USTO N D IVISIO N

UNITED STATES OF A MERICA
                                                     CRIMINAL ACTION 11-15-212

                                                     CIVIL ACTION 11-18-0204
AVERY LAM ARR AYERS


                        M EM ORANDI;M O PIM ON AND O RDER

      D efendantA very Lam arr A yers,proceeding pro se,filed a m otion to vacate,set

aside,orcorrecthissentenceunder28 U .S.C.j 2255. (DocketEntriesNo.120,121).

TheGovernmentfiled amotion forjudgmenton therecord (DocketEntryNo.130),to
which Defendantfiled a response (DocketEntry No.134).
      Having reviewed the section 2255 motion,the motion for judgment and the
response,therecord,andtheapplicablelaw,theCourtGRANTSthemotionforjudgment,
DEN IES thesection 2255 m otion,and D ISM ISSES thislawsuitforthereasonsthatfollow .

                              Background and Claim s

      On June 18,2015,Defendantpleaded guilty to the charge ofconspiracy to com m it

w ire fraud. On Septem ber 18,2015,the Courtsentenced him to 60 m onths'imprisonm ent

in custody ofthe FederalBureau ofPrisons followed by three years'supervised release.

Defendantwas also ordered to pay restitution in an amountof$357,000.00. Defendant

appealed,arguingthattheCourterroneously deniedhim an adjustmentforacceptanceof
responsibility.TheFifthCircuitCourtofAppealsrejectedtheargumentandaffirmedthe
conviction,pointedly rem arking thatDefendanthad ûlsoughtto m inim ize his role and the
duration ofhisinvolvem entin thefraudulentschem e.''Unitedstatesv.Ayers,669 F.App'x

202,202 (5th Cir.2016).
      lntheinstanttim ely-filed section 2255m otion,D efendantraisesthefollow ingclaim s

forhabeasrelief:

             TrialcounselfailedtoobjecttotheGovemment'sinsufûcientfactual
             basisto supporta Gnding ofguilt;and

             Appellate counsel failed to challenge the Govem m ent's insufficient
             factualbasisto supporta finding ofguilt.

      TheGovernm entarguesthattheseclaim sarew ithoutm eritand thatthesection 2255

m otion should be denied.

      In his reply,Defendantraised an additionalclaim ,arguing that,underthe Suprem e

Court'srecentdecision inMccoy v.Louisiana,       U.S.      ,138S.Ct.1500(2018),trial
counsel's failure to recognize D efendant's autonom y regarding innocence constituted

structuralerrorrequiring anew trial.D efendantdidnotseek leaveto supplem enthissection

2255 m otion with thisnew claim .

                                    LegalStandards

      G enerally,there are fourgroundsupon which a defendantm ay m ove to vacate,set

aside,orcorrecthissentencepursuantto section 2255: (1)the imposition ofa sentence
inviolationoftheConstitmion orthelawsoftheUnited States'
                                                       ,(2)alack ofjurisdiction
ofthe districtcourtthatimposed the sentence;(3)theimposition ofa sentence in excess
ofthemaximum authorizedbylaw;and (4)thesentenceisotherwisesubjecttocollateral
attack.28 U.S.C.j2255;United Statesv.Placente,81F.3d 555,558 (5th Cir.1996).
Section 2255 is an extraordinary m easure,and calm ot be used for errors that are not

constitutionalorjurisdictionalifthoseerrorscould havebeen raised on directappeal.
United States v.Stumph 900 F.2d 842,845 (5th Cir.1990). lfthe error isnotof
constitutionalorjurisdictionalmagnimde,themovantmustshow theerrorcouldnothave
been raised on directappealand would,ifcondoned,resultin a com plete m iscarriage of

justice. United Statesv.Smith,32F.3d 194,196(5th Cir.1994).
      The pleadings of a pro se prisoner litigant are review ed under a less stringent

standard than those drafted by an attorney,and are provided aliberalconstruction. Haines

v.Kerner,404U .S.519 (1972). Nevertheless,apro selitigantisstillrequiredtoprovide
sufficientfactsto supporthisclaim s,and Hm ere conclusory allegations on a criticalissue

are insufficientto raise a constim tionalissue.'' United States v.Pineda,988 F.2d 22,23

(5th Cir.1993). Accordingly,tElalbsentevidence in the record,acourtcarmotconsider
a habeas petitioner'sbald assertion on a criticalissue in hispro se petition . ..to be of

probativeevidentiary value.'' Rossv.Estelle,694 F.2d 1008,1011(5th Cir.1983).
                           IneffecdveAssistanceof Counsel
      The Sixth Am endm entguarantees a crim inaldefendantthe effective assistance of

counsel,both attrialand on appeal. Strickland v.Washington,466 U.S.668 (1984);
Evitts v.Lucey,469 U.S.387,396 (1985). To successfully state a claim ofineffective
assistance of counsel, the prisoner m ust dem onstrate that counsel's perform ance w as

deficientandthatthedeficientperformanceprejudiced hisorherdefense.f#.at687.A
failure to establish either prong of the Strickland test requires a finding thatcounsel's

performance was constitutionally effective. 1d.at696.

      In determ ining whethercounsel'sperformance isdeficient,courtst4indulgea strong

presum ption thatcounsel'sconductfallsw ithin the w ide range ofreasonable assistance.''

Strickland,466U.S.at689.Toestablishprejudice,adefendantmustshow thatGthereis
a reasonable probability that,but for counsel's unprofessional errors, the resultof the

proceeding would havebeen different. A reasonableprobability isa probability sufficient

to underm ine confidence in the outcom e.'' Id.at694. Review ing courtsm ustconsider

the totality ofthe evidence before the finderoffactin assessing whether the resultwould

likely have been differentabsentcounsel'salleged errors. Id.at695-96.

      Toshow prejudiceinthesentencingcontext,adefendantmustdemonstratethatthe
alleged deficiency of counsel created a reasonable probability that his or her sentence

would have been lessharsh. See Glover v. United States,531 U .S. 198,200 (2001)
(holding Gthatifan increasedprison term didflow from an error(ofcounsellthepetitioner
hasestablishedStricklandprejudice'').OnecannotsatisfythesecondprongofStrickland
withmerespeculationandconjecture.Bradfordv.Whitley,953F.2d 1008,1012(5thCir.
1992).Conclusory allegationsareinsufficientto obtain reliefundersection 2255.M iller
v.Johnson,200 F.3d 274,282 (5th Cir.2000)(holding thatGconclusory allegationsof
ineffective assistance of counseldo not raise a constim tional issue in a federalhabeas

Proceeding'').



                                           4
      These sam e standards apply to counsel's perform ance on appeal. D efendantmust

demonstratethat,butforcounsel'sfailuretoraiseacertainobjectionorargumentonappeal,
there isa reasonableprobability thatthe resultofthe appealw ould have been different.

                                         Analysis

      TrialCounsel

      Defendant complains that trial counsel failed to object to the Government's
insufficientfactualbasis to supporthisplea of guilty. He argues thatthe Governm ent's

factualbasis,even accepted astrue,did notestablish the crim inaloffense charged.

      A s an initialconsideration,the Courtnotes thatD efendantwaived this claim by

arguing on directappealthathe had adm itted a1lofthe necessary elem ents ofthe charged

offense. Indeed, the Fifth Circuit stated in its decision that, RA yers argues thathe is

entitled to the reduction because he tim ely pleaded guilty and adm itted a11ofthe essential

elem ents ofthe conspiracy offense.'' 669 F.App'x at202. As a result,he m ay nothere

take the opposite tack and contend thata11of the essential elem ents of the conspiracy

offense werenotpresented and adm itted atthe pleahearing. H isclaim warrantsno relief.

      Regardless,the argum enthas no m erit. The record shows that,during the plea

hearing,this Courtsum m arized the elem entsofthe offense ofconspiracy asfollows:

      Now in order for the Governm ent to prove this charge againstyou, the
      Governm ent has to prove the follow ing three things beyond a reasonable
      doubtw ith respectto the conspiracy charge:firstofall,thatyou and atleast
      one otherperson m ade an agreem entto com m itthe crim e ofw ire fraud as
      charged in theindictm ent;second thatyou knew theunlaw fulpurposeofthis
      agreementandthatyoujoineditwillfully,thatis,with intenttofurtherthe
      unlawfulpurpose;and third,thatone ofthe conspiratorsduring the course
      of thisconspiracy u owingly com m itted one of the overtactsdescribed in
      theinformationtoaccomplish someobjectoftheconspiracy.
(DocketEntry No.60,p.5).Defendantacu owledged hisunderstanding,and theCourt
then summarized the substantive elements of wire fraud, the objectoffense of the
conspiracy,asfollow s'
                     .

      Now , the substantive crim e of w ire fraud requires that the G overnm ent
      prove the follow ing four things: thatis,num ber one,thatyou u ow ingly
      devised or intended to devise a schem e to defraud as charged in the
      inform ation; second,that the schem e to defraud em ployed false m aterial
      representations orfalse m aterialpretensesorfalsem aterialprom ises;third,
      that you transm itted or caused to be transm itted by way of w ire
      com m unications in interstate com m erce any writing for the purpose of
      executing such a schem e;and fourth,thatyou acted with the specific intent
      to defraud. Those are the substantive elem ents ofthe crim e ofwire fraud.

f#.,pp.5-6. D efendantagain acu owledged hisunderstanding. 1d.,p.6. The Court

asked the prosecutorto sum m arize the factsthatshe believed the G overnm entcould prove

ifthe case were tried. The prosecutor setforth the follow ing facm albasis:

      THE GOVERN M ENT : Yes,your H onor.If this case w entto trial,the
      United States w ould prove beyond a reasonable doubt that on or about
      January 21st of 2015, co-conspirators circulated a fraudulent invoice to
      lm pact 0i1and G as located in the U nited K ingdom via e-m ailrequesting
      paym ent in the amount of $357,000 on services rendered by M inas &
      H idrocarbonetos.

      Itwas partofthe conspiracy thatthe co-conspirators w ould use deceptive
      e-m ail accounts to deceive Im pact Oi1 and Gas into believing they were
      actually thecompany called M inas.Itw asfurtherpartofthe conspiracy that
      the co-conspiratorswould and did e-m ailIm pactO i1and Gasfabricated and
      illegitim ate invoices for paym ent on services rendered by M inas on
      somethingcalledtheAGC project.
      One day before,on January 20th of 2015,this D efendant, Avery Ayers,
      registered in the Harris County clerk's office on January 20th of 2015 a

                                           6
dum m y com pany doing businessasM inas;and then again on the sam e day,
thisD efendant,A yers,opened a Com erica bank accountending in 6718 in
the nam e of Avery Ayers,doing business asM inas & H idrocarbonetosG B
SARL,ata Com erica bank located at370 G reensRoad in H ouston,Texas,
in which the funds were then deposited.

On or aboutJanuary 23,2015,co-conspiratorsdirected lm pactOi1and Gas
in the United Kingdom to make a $357,000 wire payment into Ayers's
Com erica bank accountending in 6718.

On January 20th of2015,A yersopened the Com ericabank account6718 in
the nam e ofAvery A yers,doing businessasM inas& H idrocarbonetoswith
hundred dollarsin U nited Statescurrency.

The addressassociated with Avery A yersw asrecorded as55380 W est34th
Street,Num ber255 located in H ouston,Texas.This is a know n addressfor
Avery Ayers. There w ere no further transactions on the account tm til
January 23rd of2015.

OnJanuary23rd of2015,awirein theam ountof$357,000beforewirefees
was credited to Avery Ayers's account ending in 6718 as m entioned up
above. However, the address on the incom ing w ire was listed with a
differentaddresscom ing from GuineaBissau and did notm atch therecorded
addressthatthe D efendant,A very A yers,opened here in H ouston.Thew ire
was credited to the accountbecause ofthe D BA m atching the com pany that
itwas supposed to be going to initially.

The transactions that Avery Ayers conducted from this wire w ere, one,
withdrawalofcash in the amountof$9800 in United Statescurrency.He
purchased a cashier'scheck num ber ending in 4228 in the am ountof9800.
H epurchased anothercashier'scheck ending in 4229 in the am ountof9800.
He purchased anothercashier'scheck ending in 4230 in the am ountof5400.
H epurchased anothercashier'scheck ending in 4231in the am ountof2500.
Healsoconductedan innerN c)banktransferin theamountof$50,000 into
another account ending in 7408 titled Avery Ayers, doing business as
Yoseph Pinto.H e opened thatbank accounton January 5th of2015 atthe
sam e banking location.

Com erica bank located atthe 370 Greens Road,H ouston,Texas,address
asked Ayers to provide proof show ing thathe was acm ally entitled to the
wire.A yersbroughta fictitious letter to them purportedly from the Im pact
      O i1and Gasin the U nited K ingdom which stated,quote,ttThese ftm ds will
      be used atyourdiscretion to establish a sm alloffice,m oving and research
      expenses,and payoutsto fam ilies in Texas and Louisiana w ith gasand oil
      rights on theirproperty.''

      Once Com erica realized the wire wasa fraud,they notified the HSBC bank
      thatthewire came from .Because Ayerswithdrew $50,000 and transferred
      it into his Yoseph Pinto account, H SBC was unable to recall the w ire
      because the fullfunds were notavailable.Com erica requested Ayers rd/ll?'
                                                                              n
      thehmdshewithdrew,butherefused.
      The Defendant agrees and stipulates that, while he m ay not have had
      u ow ledge ofthe entire fraud conspiracy,he did,in fact,com m itthe overt
      actslisted above in furtherance ofthe fraud and deliberately blinded him self
      to thefraud schem ew hileaccepting thefundsthatw ere obtained from fraud.

      Thetotalam ountAyerskeptwasapproxim ately $37,300.Ayersattempted
      to w ithdraw the restofthe w ire transfer;butdue to the fraud alert,the bank
      froze thefunds.DefendantAyersalso agreesthatthe $357,000 wired into
      his accountoccurred due to a fraudulent schem e and thatthe funds should
      be returned to the victim s,lm pactOi1and Gas.

ld.,pp.22-26,em phasis added.

      The Courtasked D efendantwhetherthe Governm ent's factualstatem entwas true.

The follow ing exchange occurred:

      TH E DEFEN DA NT:         Your Honor,the only partthat1have a - that1
      think isnottrue iswhere itsays GAyersrefused.'' Idid notrefuse,sir.It's
      justthatwhenlspokewithComericaandIwasnotunderstandingwhatwas
      going on,Iw anted to go outand seek legaladvice when they sentm e the
      form because the form w asnotcorrectthatthey had sentm e.

      D EFEN SE COU N SEL : Judge,that's in the - on the second page,the
      second to lastparagraph -

      THE CO URT:         Right.

      DEFEN SE COU NSEL : - is where thatsentence com es from .


                                           8
TH E COU RT:        I see.

THE GOV ERN M EN T: Y ourH onor,I'm 111- ltake dispute w ith the fact
thathe did notknow .That'sgoing to cause issue here w ith the entire facm al
basisIjustread becauseIdobelieve thathedid know,and wddo havea
witness thatwould come in here to courtand fcuçftfy thathe wlâ'asked to
rdflfm thefundsand hesaid,Gskrd,okay''butthen f/ld.   yneverheardfrom
him .And l/ley attempted severaltim es to contacthim to rdfl/?'
                                                              n the money,
and he neverdid.

And w e stand before you today w ith stillthe ftm ds thathe withdrew still
m issing.And in fact,he actually m ade a claim to the m oney with H om eland
Security Investigations. So,Im ean,I take dispute w ith him standing here
and saying thathe didn'tknow because that'sgoing to cause issue down the
road if he isn't going to fully acu ow ledge the conspiracy that he was
involved 1 .

DEFEN SE COUN SEL: Judge, and the only thing I w ould say is that
clearly I think there's a factual dispute. W e had raised this with (the
Governmentlbefore today thattherewasa disagreem entasto whetherthat
wasaccurate ornot.Idon'tthink thataffects whether the factualproffer is
sufficient to support a11 the elem ents that are necessary for the case or
whether the Courtcan continue to take a plea and w e can argue aboutitat
sentencing.It'show everthe Courtwantsto handle it.

THE CO URT:         Allright.M r.Ayers,so,whatyou'resaying isthe bank
askedyoutore/ffm thefunds,correct?lsthatright?
THE DEFENDANT:         (No response.)
THE CO URT:         Y esorno?

THE D EFEND AN T:            She sentme a letter.

THE CO URT:         A 11right.

THE DEFEN DA NT :            I'lldrop it,yourH onor.It's noproblem .FJI/y is
correct.I'lljustleave itlikeitis.
THE CO URT:         A 11right.ButIw antto m ake sure thatthat'saccurate.
They asked you to return the ftm dsbutyou have notdone that;isthatright?


                                      9
      TH E DEFEN DA N T:        The fundsw ere seized,sir.

      TH E COURT:         Okay,that's fine. A 11right.I think thatthe proffer,
      basically,establishesallthe elem ents.

f#.,pp.26-28,em phasis added. The plea hearing continued:

      TH E COURT:          And so,therefore,the Courtisgoing to find thatthere's
      a factualbasis for the plea.

      So,1etm e ask you atthistim e,M r.Ayers,whatis yourplea to the charge
      againstyou in Count1ofthe superseding crim inalinform ation,guilty ornot
      guilty?

      TH E D EFEND AN T:        Guilty,your Honor.

      TH E COU RT :        D o you state here in courtunder oath that each and
      every allegation in Count 1 ofthe superseding crim inalinform ation istrue
      and correct?

      TH E D EFEND AN T:        Y es,sir.

      TH E COU RT :       And areyou m aking thisplea ofguilty to Count1 freely
      and voluntarily?

      TH E D EFEN D AN T:       Y es,sir.

f#., p. 28. The Court accepted D efendant's guilty plea and the case w as set for

sentencing.

      Defendantnow arguesthatcounselshould have objected to the Government's
factualbasisbecause itdid notsupportthe plea. Specifically,he claim s thatthe factual

basisdid notpresentevidence ofa çispecific intentto defraud''on hispartforpurposesof

the conspiracy.




                                         10
      The record clearly shows above that this Court found on the record that the

Governm entpresented afactualbasisfortheconspiracy offense.Consequently,D efendant

doesnotestablish that,had counselraised Defendant'ssuggested objection,the Court
wouldhavegranted-orwouldhavereversiblyerredinnotgranting-counsel'sobjection
to the factualbasis. N o ineffective assistance ofcounselunder Strickland is shown.

      M oreover, as shown by the above hearing excerpts, the Governm ent relied on

D efendant'st4willfulblindness''to the transactionsand schem esw hen hebecam e involved

ia the conspiracy. lndeed, D efendant stipulated that, Rwhile he naay not have had

u ow ledgeoftheentire fraud conspiracy,he did,in factcom m itthe overtactslisted above

in f'
    urtherance of the fraud and deliberately blinded him self to the fraud schem e while

accepting thehm dsthatwereobtained from fraud.'' (DocketEntry No.60,p.25). After
initially arguing he w as Ssunaw are''of the balzk fraud,Defendantsubsequently adm itted

under questioning by the Courtthatthe bank had,indeed,senthim a letterregarding the

funds. Defendantimmediately withdrew hisobjection andtold theCourt,ttl'11drop it,
yourHonor.It'snoproblem .Thisiscorrect.1'11justleaveitlikeitis.''
      The Courtfound a sufficientfactualbasisfortheplea,and D efendantacknowledged

on the record that each and every allegation in CountOne of the superseding crim inal

inform ation was true and correct. The Court has reviewed the record in light of

D efendant's argum ents in thisproceeding,and again finds thatthe evidence and factual

basis were sufficientto support the plea. Accordingly,D efendant show s no deficient

perfonnance by trialcounsel. See Clark v.Collins,19 F.3d 959,966 (5th Cir.1994)

                                          11
(ççFailure to raise meritless objections is not ineffective lawyering; it is the very
opposite.'');accord United States v.Kimler,167 F.3d 889,893 (5th Cir. 1999) (t<An
attorney's failure to raise a m eritlessargum ent ...cannotform the basisofa successful

ineffective assistance ofcounselclaim because theresultofthe proceeding w ould nothave

been differenthad theattorney raised the issue.''). Habeasreliefisunwarranted.
      Appellate Counsel

      Defendant next com plains that appellate counsel w as ineffective in failing to

challenge the facttzalbasisforthe guilty plea. According to Defendant,appellate counsel

should have argued thatthe Governm entdid notpresenta sufficientfactualbasis for the

conspiracy offense and guilty plea.

      The Courthasdeterm ined here,as itdid atthe plea hearing,thatthe evidence and

factualbasisw ere sufficientto supporttheplea. Consequently,appellate counselwasnot

ineffective forfailing to raise m eritlessargum ents. Clark,19 F.3d at966.D efendantfails

toestablishdeficientperformanceandactualprejudiceunderStrickland,andhabeasrelief
isunw arranted.

                                 M ccoy v.Louisiana

      In hisresponse to the Governm ent'sm otion,Defendantaddsa new claim forrelief

under M ccoy v. Louisiana,       U .S.     , 138 S. Ct. 1500 (2018). According to
D efendant, defense counsel failed to honor his innocence ttautonom y,'' which was a

structuralerror requiring a new trial.



                                           12
      TheSuprem e Courtdecided M ccoy on M ay 14,2018.D efendantin theinstantcase

pleaded guilty on June 18,2015,nearly three yearsprior to the M ccoy decision. M ccoy

w as a directappealcase,and the Suprem e Court m ade no m ention of its application to

section 2255 proceedings. Thus, to the degree D efendant claim s that his plea and

conviction are retroactively governed by M ccoy,his argum entlacks supportin current

Suprem e Courtand Fifth Circuitauthority.

      Regardless, M ccoy exam ined the inherent tension betw een a capital m urder

defendant'sinsistenceon hisinnocence,and an experienceddefenseattorney'sprofessional

beliefthatan innocence defense w ould failgiven the overwhelm ing evidenceofguilt.The

defendantinM ccoyexplicitlytoldhislawyernottoconcedeguilt;thelawyertoldthejury
in his opening statem entthatthe evidence would reasonably show his clientcaused the

individuals'deaths. 138 S.Ct.at1506. The Suprem e Courtconcluded thatthe attorney

violated his client's Sixth Am endm entrights and held that <<a defendanthas the rightto

insistthatcounselrefrain from adm itting guilt,even when counsel's experienced-based

view is that confessing guilt offers the defendant the best chance to avoid the death

penalty.'' f#.at 1505.The M ccoy courtnoted that som e decisions are grounded in a

defendant'sautonom y,and Gare reserved forthe client- notably,whetherto plead guilty,

waivetherighttoajurytrial,testify in one'sownbehalf,and forgo anappeal.'' 1d.at
1508. Ifdefense counseloverrideshisclient'sautonom y asto these decisions,structural

error occurs and a new trialis required.



                                           13
      lntheinstantcase,Defendant'sobjectivewasnotaninnocencedefense,butrather,
a guilty plea. ltbecam e trial counsel's duty to m ake strategic choices to achieve that

objectiveforDefendant. No competent,probativeevidenceappearsin the record that
Defendantinstnlcted counselto m aintain hisinnocence and forego a plea,or thatcounsel

ignored Defendant's autonom y as to any applicable decision. Thus,M ccoy does not

supportD efendant's claim ofentitlem entto a new trial. M oreover,and asnoted above,

Defendanthimselfwithdrew theobjectionhepersonallyraisedatthehearing,andagreed
on the record thatthe indictm entand factualbasissetforth by the G overnm entwere true.

Defendantwaivedhisobjectionastohistjoining theconspiracy,''pleaded guilty tothe
indictm ent,and wasultim ately convicted and sentenced. The decision to plead guilty or

go to trialw asD efendant'sdecision to m ake,and he chose to plead guilty. N o structural

errorisshown,and M ccoy doesnotrescue D efendantfrom the consequencesofhisown

decision.

                                 Evidendary H earing

      N o evidentiary hearing is required when ttthe m otion and the filesand records of

thecase conclusively show thatthe prisonerisentitled to no relief.'' 28 U .S.C.j2255.
H ere,the record conclusively show sthatD efendantisentitled to no relief,and no hearing

isrequired.




                                           14
                                   Conclusion

     The Government'smotion forjudgmenton the record (DocketEntry No.130)is
GRANTED.Defendant'ssection 2255motion(DocketEntriesNo.120,121)isDENIED,
andthiscaseisDISM ISSED W ITH PREJUD ICE.A certificateofappealabilityisDENIED .

     The Clerk ofCourtis ORDERED to term inate the related civilcase in this m atter,

C.A .No.14-18-0204.

     Signed atHouston,Texason April22,2019.


                                                                    e



                                                    Gray .M iller
                                             Senl rU nited Sta s DistrictJudge




                                        15
